Exhibit 10.1.8

CARDINAL HEALTH, INC.
RESTRICTED SHARE UNITS AGREEMENT
This Restricted Share Units Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [grant date] (the “Grant Date”), Cardinal Health,
Inc., an Ohio corporation (the “Company”), has awarded to [employee name]
(“Awardee”) [# of shares] restricted share units (the “Restricted Share Units”
or “Award”), representing an unfunded unsecured promise of the Company to
deliver common shares, without par value, of the Company (the “Shares”) to
Awardee as set forth herein. The Restricted Share Units have been granted
pursuant to the Cardinal Health, Inc. 2011 Long-Term Incentive Plan (the
“Plan”), and are subject to all provisions of the Plan, which are incorporated
herein by reference, and are subject to the provisions of this Agreement.
Capitalized terms used in this Agreement which are not specifically defined have
the meanings ascribed to such terms in the Plan.
1.Vesting of Restricted Share Units.
(a)    General. [CLIFF ALTERNATIVE: The Restricted Share Units vest on the [ ]
anniversary of the Grant Date (the “Vesting Date”), subject to the provisions of
this Agreement, including those relating to the Awardee’s continued employment
with the Company and its Affiliates (collectively, the “Cardinal Group”).]
[INSTALLMENT ALTERNATIVE: The Restricted Share Units vest in [ ] installments,
which will be as nearly equal as possible, on the [ ] anniversaries of the Grant
Date (each a “Vesting Date” with respect to the portion of the Restricted Share
Units scheduled to vest on such date), subject in each case to the provisions of
this Agreement, including those relating to the Awardee’s continued employment
with the Company and its Affiliates (collectively, the “Cardinal Group”).]
(b)    Change of Control. In the event of a Change of Control prior to a
Termination of Employment, the Restricted Share Units vest in full, unless a
Replacement Award is provided to Awardee in accordance with Section 16(b) of the
Plan. Any Replacement Award must vest in full upon (i) a Termination for Good
Reason by Awardee (provided that no later than 90 days following an event
otherwise permitting a Termination for Good Reason, Awardee gives notice to the
Company of the occurrence of such event and the Company fails to cure the event
within 30 days following its receipt of such notice), (ii) a Termination of
Employment by the Company or its successor in the Change of Control other than a
Termination for Cause, or (iii) Awardee’s death or Disability, in each case,
occurring during the period of two years after the Change of Control. In
addition, if a Replacement Award is provided, any Restricted Share Units that
would vest in accordance with Paragraphs 3(b) or (c) in connection with
Awardee’s Retirement or Disability if Awardee’s Termination of Employment
occurred on the date of the Change of Control will for purposes of this
Agreement vest at the time of the Change of Control.
2.    Transferability. The Restricted Share Units are not transferable.
3.    Termination of Employment.
(a)    General. Except as set forth in Paragraphs 1(b) and 3(b) and (c), if a
Termination of Employment occurs prior to the vesting of a Restricted Share
Unit, such Restricted Share Unit is forfeited by Awardee immediately after such
Termination of Employment.
(b)    Death or Disability. If a Termination of Employment occurs prior to the
vesting in full of the Restricted Share Units by reason of Awardee’s death or
Disability, but at least 6 months from the Grant Date, then any unvested
Restricted Share Units immediately vest in full and are not forfeited.




--------------------------------------------------------------------------------






(c)    Retirement. If a Termination of Employment occurs prior to the vesting in
full of the Restricted Share Units by reason of Awardee’s Retirement, but at
least 6 months from the Grant Date, then a Ratable Portion of each installment
of the Restricted Share Units that would have vested on each future Vesting
Date, to the extent not previously vested, immediately vests and is not
forfeited. Such “Ratable Portion,” with respect to the applicable installment,
is an amount equal to such installment of the Restricted Share Units scheduled
to vest on the applicable Vesting Date multiplied by a fraction, the numerator
of which is the number of days from the Grant Date through the date of such
termination, and the denominator of which is the number of days from the Grant
Date through such Vesting Date.
4.    Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Cardinal Group's legitimate business assets and discourage conduct that
threatens or harms those assets. The Company does not intend to have the
benefits of this Agreement reward or subsidize conduct detrimental to the
Company, and therefore will require the forfeiture of the benefits offered under
this Agreement and the repayment of gains obtained from this Agreement,
according to the rules specified below. Activities that trigger the forfeiture
and repayment rules are divided into two categories: Misconduct and Competitor
Conduct.
(a)    Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then
(i)    Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within three years prior to the Misconduct and
have not yet been paid pursuant to Paragraph 5 hereof, and those forfeited
Restricted Share Units automatically terminate, and
(ii)    Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
hereof that had vested at any time within three years prior to the date the
Misconduct first occurred (as determined by the Administrator) less (B) $1.00.
The gross gain is the Fair Market Value of the Shares represented by the
Restricted Share Units on the date of receipt.
As used in this Agreement, “Misconduct” means
(A)    disclosing or using any of the Cardinal Group's confidential information
(as defined by the applicable Cardinal Group policies and agreements) without
proper authorization from the Cardinal Group or in any capacity other than as
necessary for the performance of Awardee's assigned duties for the Cardinal
Group;
(B)    violation of applicable Cardinal Group policies, including but not
limited to conduct which would constitute a breach of any representation or
certificate of compliance signed by Awardee;
(C)    fraud, gross negligence or willful misconduct by Awardee, including but
not limited to fraud, gross negligence or willful misconduct causing or
contributing to a material error resulting in a restatement of the financial
statements of any member of the Cardinal Group;

2

--------------------------------------------------------------------------------






(D)    directly or indirectly soliciting or recruiting for employment or
contract work on behalf of a person or entity other than a member of the
Cardinal Group, any person who is an employee, representative, officer or
director in the Cardinal Group or who held one or more of those positions at any
time within the 12 months prior to Awardee’s Termination of Employment;
(E)    directly or indirectly inducing, encouraging or causing an employee of
the Cardinal Group to terminate his/her employment or a contract worker to
terminate his/her contract with a member of the Cardinal Group;
(F)    any action by Awardee and/or his or her representatives that either does
or could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and
(G)    breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.
(b)    Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during employment or within one year after the Termination of Employment for any
reason, then
(i)    Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within one year prior to the Competitor
Conduct and have not yet been paid pursuant to Paragraph 5 hereof, and those
forfeited Restricted Share Units automatically terminate, and
(ii)    Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
hereof that had vested at any time since the earlier of one year prior to the
date the Competitor Conduct first occurred (as determined by the Administrator)
or one year prior to the Termination of Employment, if applicable, less (B)
$1.00. The gross gain is the Fair Market Value of the Shares represented by the
Restricted Share Units on the date of receipt.
As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If Awardee has a Termination of Employment and Awardee’s
responsibilities to the Cardinal Group were limited to a specific territory or
territories within or outside the United States during the 24 months prior to
the Termination of Employment, then Competitor Conduct will be limited to that
specific territory or territories. A “Competitor” means any person or business
that competes with the products or services provided by a member of the Cardinal
Group for which Awardee had business responsibilities within 24 months prior to
Termination of Employment or about which Awardee obtained confidential
information (as defined by the applicable Cardinal Group policies or
agreements).
(c)    General.
(i)    Nothing in this Paragraph 4 constitutes or is to be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this Paragraph do not prevent, nor are they intended to prevent, Awardee from
seeking or accepting employment or other work outside the Cardinal Group. The
execution of this Agreement is voluntary. Awardee

3

--------------------------------------------------------------------------------






is free to choose to comply with the terms of this Agreement and receive the
benefits offered or else reject this Agreement with no adverse consequences to
Awardee’s employment with the Cardinal Group.
(ii)    Awardee agrees to provide the Company with at least 10 days’ written
notice prior to accepting employment with or providing services to a Competitor
within one year after Termination of Employment.
(iii)    Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Restricted
Share Units. Awardee further acknowledges that the Company would not provide the
Restricted Share Units to Awardee without Awardee's promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.
(iv)    Awardee may be released from the obligations of this Paragraph 4 if and
only if the Administrator determines, in writing and in the Administrator's sole
discretion, that a release is in the best interests of the Company.
5.    Payment.
(1)    General. Subject to the provisions of Paragraph 4 of this Agreement and
Paragraphs 5(b), (c), (d) and (e) below, Awardee is entitled to receive from the
Company (without any payment on behalf of Awardee other than as described in
Paragraph 9) the Shares represented by the Restricted Share Units on the Vesting
Date.
(a)    Death. To the extent that Restricted Share Units are vested on the date
of Awardee’s Termination of Employment due to death, Awardee is entitled to
receive the corresponding Shares from the Company on the date of death.
(b)    Disability, Retirement and Other Separations from Service. To the extent
that Restricted Share Units are vested as the result of Disability, Retirement
or otherwise on the date of Awardee’s “separation from service” (determined in
accordance with Section 409A of the Code), Awardee is entitled to receive the
corresponding Shares from the Company on the date of Awardee’s “separation from
service”; provided, however, that if Awardee on the date of separation from
service is a “specified employee” (certain officers of the Cardinal Group within
the meaning of Section 409A of the Code determined using the identification
methodology selected by the Company from time to time), Awardee is entitled to
receive the corresponding Shares from the Company on the first day of the
seventh month after the date of Awardee’s separation from service or, if
earlier, the date of Awardee’s death.
(c)    Change of Control. To the extent that Restricted Share Units are vested
on the date of a Change of Control, Awardee is entitled to receive the
corresponding Shares from the Company on the date of the Change of Control;
provided, however, that if such Change of Control would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, Awardee is entitled to receive the corresponding Shares from the
Company on the date that would have otherwise applied pursuant to Paragraphs
5(a), (b) or (c).

4

--------------------------------------------------------------------------------






(d)    Elections to Defer Receipt. Elections to defer receipt of the Shares
beyond the date of payment provided herein may be permitted in the discretion of
the Administrator pursuant to procedures established by the Administrator in
compliance with the requirements of Section 409A of the Code.
6.    Dividend Equivalents. Awardee is not entitled to receive cash dividends on
the Restricted Share Units, but will receive a dividend equivalent payment from
the Company in an amount equal to the dividends that would have been paid on
each Share paid under this Agreement if it had been outstanding between the
Grant Date and the payment date of any Shares represented by the Restricted
Share Units (i.e., based on the record date for cash dividends). Subject to an
election to defer receipt as permitted under Paragraph 5(e), the Company shall
pay dividend equivalent payments in cash on the payment date of the Shares
represented by the Restricted Share Units.
7.    Right of Set-Off. By accepting these Restricted Share Units, Awardee
consents to a deduction from, and set-off against, any amounts owed to Awardee
that are not treated as “non-qualified deferred compensation” under Section 409A
of the Code by any member of the Cardinal Group from time to time (including,
but not limited to, amounts owed to Awardee as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the Cardinal Group
by Awardee under this Agreement.
8.    No Shareholder Rights. Awardee has no rights of a shareholder with respect
to the Restricted Share Units, including no right to vote the Shares represented
by the Restricted Share Units, until such Shares vest and are paid to Awardee.
9.    Withholding Tax.
(a)    Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Share Units (including taxes owed with respect to
the cash payments described in Paragraph 6 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Share Units or the subsequent sale of Shares issuable pursuant to the Restricted
Share Units. The Company does not commit and is under no obligation to structure
the Restricted Share Units to reduce or eliminate Awardee’s tax liability.
(b)    Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Share Units (e.g., vesting or payment) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Administrator, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to withhold on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee under this Award as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation as
and when any such Tax Withholding Obligation becomes due. In the case of any
amounts withheld for taxes pursuant to this provision in the form of Shares, the
amount withheld may not exceed the minimum required by applicable law and
regulations. The Company has the right to deduct from all cash payments paid
pursuant to Paragraph 6 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

5

--------------------------------------------------------------------------------






10.    Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement is governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the governance of this Agreement by the laws of the State
of Ohio. In addition, all legal actions or proceedings relating to this
Agreement must be brought exclusively in state or federal courts located in
Franklin County, Ohio and the parties executing this Agreement hereby consent to
the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraph 4 of this Agreement are reasonable in nature,
are fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Awardee is responsible to the Company
for all costs and reasonable legal fees incurred by the Company in connection
with the proceedings. Any provision of this Agreement which is determined by a
court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by the provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.
11.    Action by the Administrator. The parties agree that the interpretation of
this Agreement rests exclusively and completely within the sole discretion of
the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. In fulfilling its
responsibilities hereunder, the Administrator may rely upon documents, written
statements of the parties, financial reports or other material as the
Administrator deems appropriate. The parties agree that there is no right to be
heard or to appear before the Administrator and that any decision of the
Administrator relating to this Agreement, including whether particular conduct
constitutes Misconduct or Competitor Conduct, is final and binding. The
Administrator may delegate its functions under this Agreement to an officer of
the Cardinal Group designated by the Administrator.
12.    Prompt Acceptance of Agreement. The Restricted Share Unit grant evidenced
by this Agreement will, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.
13.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.
14.    Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

6

--------------------------------------------------------------------------------






Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: General Counsel


All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.
15.    Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment than provided in this
Agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events supersede the terms hereof to the extent permitted by the terms
of the Plan.
16.    Recoupment. This Agreement will be administered in compliance with
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded.
In its discretion, moreover, the Administrator may require repayment to the
Company of all or any portion of this Award if the amount of the Award was
calculated based upon the achievement of certain financial results that were
subsequently the subject of a restatement of the Company’s financial statements,
Awardee engaged in misconduct that caused or contributed to the need for the
restatement of the financial statements, and the amount payable to Awardee would
have been lower than the amount actually paid to Awardee had the financial
results been properly reported. This Paragraph 16 is not the Company’s exclusive
remedy with respect to such matters. This Paragraph 16 will not apply after a
Change of Control.
17.    Amendment. Any amendment to the Plan is deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment may impair the rights of Awardee with respect to an
outstanding Restricted Share Unit unless agreed to by Awardee and the Company,
which agreement must be in writing and signed by Awardee and the Company. Other
than following a Change of Control, no such agreement is required if the
Administrator determines in its sole discretion that such amendment either (a)
is required or advisable in order for the Company, the Plan or the Restricted
Share Units to satisfy any Applicable Law or to meet the requirements of any
accounting standard or (b) is not reasonably likely to significantly diminish
the benefits provided under the Restricted Share Units, or that any such
diminishment has been adequately compensated.
 
CARDINAL HEALTH, INC.
 
By:________________________________________
 
Its:________________________________________


7

--------------------------------------------------------------------------------










ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description pertaining to the Plan; (b) accepts this Agreement and
the Restricted Share Units granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Recoupment” set forth in Paragraph 16 above and
“Misconduct,” “Competitor Conduct” and “Special Forfeiture and Repayment Rules”
set forth in Paragraph 4 above; (c) represents that he or she understands that
the acceptance of this Agreement through an on-line or electronic system, if
applicable, carries the same legal significance as if he or she manually signed
the Agreement; and (d) agrees that no transfer of the Shares delivered in
respect of the Restricted Share Units may be made unless the Shares have been
duly registered under all applicable Federal and state securities laws pursuant
to a then-effective registration which contemplates the proposed transfer or
unless the Company has received a written opinion of, or satisfactory to, its
legal counsel that the proposed transfer is exempt from such registration.
    
 
[________________________________________
 
Awardee's Signature
 
________________________________________
 
Date]




8